Citation Nr: 1707304	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  11-07 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a right hip condition.

3.  Entitlement to service connection for a left hip condition.

4.  Entitlement to service connection for sinusitis (also claimed as a breathing problem).

5.  Entitlement to service connection for a left elbow/arm condition.

6.  Entitlement to service connection for a right ankle disability.

7.  Entitlement to service connection for right knee disability.

8.  Entitlement to service connection for a left knee disability.

9.  Entitlement to an initial rating in excess of 10 percent for right elbow strain (claimed as a right arm condition).

10.  Entitlement to an initial rating in excess of 10 percent for bilateral pes planus.

11.  Entitlement to an initial compensable rating for bilateral hearing loss.

12.  Entitlement to a rating in excess of 10 percent for left ankle arthralgia.

13.  Entitlement to a rating in excess of 30 percent for status post whiplash injury with C-7 compression.

14.  Entitlement to an initial rating in excess of 10 percent prior to April 2, 2014 and in excess of 20 percent thereafter for right eye optic atrophy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel





INTRODUCTION

The Veteran served on active duty from April 1986 to May 1990.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Washington, DC Department of Veterans Affairs (VA) Appeals Management Center (AMC); a May 2009 rating decision of the Los Angeles, California VA Regional Office (RO); an October 2009 rating decision of the San Diego, California VA RO; and a June 2013 rating decision of the Muskogee, Oklahoma RO.  Jurisdiction now resides with the Muskogee, Oklahoma RO.

The claims for increase for bilateral hearing loss, bilateral pes planus and a right eye disability were remanded in July 2014 for further development.  While pending return to the Board, the RO issued an April 2015 rating decision granting a 10 percent disability rating for right eye optic atrophy from February 9, 2000 and a 20 percent rating from August 4, 2008 forward.  As this grant does not represent a total grant of the benefit sought on appeal, the claim for increase rating remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran testified at an RO hearing before a Decision Review Officer (DRO) in April 2014.  He also testified before the undersigned Veterans Law Judge in a central office Board hearing in September 2016.  Transcripts of his testimony are of record.

The issues of entitlement to service connection and increased rating are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



	(CONTINUED ON NEXT PAGE)


FINDINGS OF FACT

1.  In a decision, dated in July 2006, the Board determined that the Veteran had failed to provide new and material evidence to reopen the previously denied claim of entitlement to service connection for a low back disorder. 

2.  The additional evidence presented since the July 2006 Board decision relates to a previously unestablished fact necessary to substantiate the claim of service connection for a low back disorder.


CONCLUSIONS OF LAW

1.  The July 2006 rating decision which denied the Veteran's claim of entitlement to service connection for a low back is final.  38 U.S.C.A. § 7105 (West 2015); 38 C.F.R. § 20.1103 (2016).

2.  Evidence received since the July 2006 rating decision is new and material, and the Veteran's claim of entitlement to service connection for a low back disorder is reopened.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's claim to reopen has been granted in full.  Therefore, even if there was a defect in VA meeting its duties to notify and assist the Veteran in obtaining evidence to substantiate his claim, the defect is not prejudicial to the Veteran so no further discussion of VA's duties or remand compliance is necessary.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016; Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).



Claim to Reopen for Low Back Disability

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104 (b), 7105(c).  The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence means evidence not previously submitted to agency decision-makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The regulation does not require new and material evidence as to each previously unproven element of a claim and creates a low threshold for reopening claims.  38 C.F.R. § 3.156 (a) (2014); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether new and material evidence has been submitted, the credibility of new evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran's claim for a low back condition was originally denied in a January 1991 rating decision, as the evidence did not show a current diagnosis.  He was notified of this decision and did not file a timely appeal.  In September 1995, the RO reconsidered the Veteran's claim following reproduction of his microfiche service records.  After reconsideration, the RO again denied the claim because the reproduced records yielded no additional information.  Notice of this decision was sent to the Veteran, but returned as undeliverable on September 29, 1995.  


Thereafter, in a June 2002 rating decision, the RO denied reopening of the claim due in part to a lack of diagnosis.  This matter was then appealed to the Board which adjudicated and denied reopening the claim in July 2006.  In relevant part, the Board determined that there was still no evidence of a current back disability.  Notice was sent to the Veteran in August 2006.  He did not appeal this decision to the Veterans Claims Court within 120 days of that notice.  

Shortly after the denial of his claim the Veteran filed additional materials with the Appeal Management Center.  See September 2006 Correspondence.  This evidence included an authorization sheet to obtain treatment records from the Pelican Medical Group and a request to be seen again in relation to his claim.  See September 2006 VA 21-414.  The Board does not find that this evidence equates to a motion for reconsideration under 38 C.F.R. § 20.1001.  

In this regard, 38 C.F.R. § 20.1001(a) (2006) requires that such a motion "set forth clearly and specifically all alleged obvious error, or errors, of fact or law in the applicable decision, or decisions, of the Board or other appropriate basis for requesting reconsideration."  Here the Veteran did not indicate any specific error of the Board.  Instead, he sought to submit additional evidence which was unknown to the Board at the time of the original decision.  This cited to medical evidence was also irrelevant as it did not contain a disability diagnosis.  Therefore, the decision is considered final.  38 U.S.C.A. § 7104 (b); 38 C.F.R. § 20.1100.

That said, since the 2006 Board decision became final, the Veteran has submitted treatment medical records and lay testimony.  The treatment records now clearly note diagnosed lumbar radiculitis/radiculopathy and displacement of a lumbar disc.  See March 2014 Paragon Pain and Rehab LLP.  Further, his testimony has clarified his overall contentions that not only did his disabilities begin in-service they were also aggravated by his other service-connected disabilities.  These newly established diagnoses in conjunction with the Veteran's assertions satisfy the low threshold requirement for new and material evidence.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The claim is reopened.




ORDER

New and material evidence having been received, the claim for service connection for a low back disability is reopened.


REMAND

Entitlement to Service Connection for a Low Back Disability

As stated, the Veteran's low back claim has been reopened.  Review of the record establishes that the Veteran has not been afforded a VA examination since 1991.  Since this prior examination, the record has grown to include additional diagnoses and alternative theories of entitlement.  VA's duty to assist the Veteran includes obtaining a medical opinion when necessary to decide a claim.  See 38 U.S.C. A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  In light of this additional evidence, the Board finds a VA examination and opinion must be obtained.

Entitlement to Service Connection for Right and Left Hip Disabilities

A review of the medical evidence of record fails to establish a diagnosed disability of the right or left hip.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, the record does contain clinical reports of treatment for hip pain.  See August 2013 VAMC Oklahoma Records.  For VA purposes, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Nevertheless, such pain in conjunction with the Veteran's reports could be indicative of an underlying, as of yet, undiagnosed disability.  As the Veteran has yet to be afforded a VA examination of his hips, the Board finds that one should be obtained to ascertain the presence and etiology of any current hip disability.

Entitlement to Service Connection for Right and Left Knee Disabilities                                 and a Right Ankle Disability

Service connection may be warranted on a secondary basis if a disability is caused or aggravated by a service-connected disability.  See 38 C.F.R. § 3.310.  That said, on Board hearing in September 2016, the Veteran asserted that his right ankle and bilateral knee disabilities were aggravated by the physical impairments associated with his service-connected disabilities.  As the record is negative for opinions discussing secondary service connection, on remand they should be obtained.

Correspondingly, the Board finds the record is also devoid of sufficient opinions regarding direct service connection.  As to the Veteran's knee disabilities no formal opinion has ever been obtained.  With regard to the Veteran's ankle, an opinion was obtained in February 2015.  The 2015 examiner opined that all of his current lower extremity disabilities, including the ankle, were due to a 2005 motor vehicle accident (MVA).  In making this determination, the examiner specifically opined that his symptomology of right ankle swelling was due to complications of his post-service MVA.  Here the Veteran's noted diagnosis was right ankle arthritis.  As this opinion does not address his diagnosed arthritis it is inadequate.  In light of the foregoing, the Board finds that new VA examinations and opinions are required. 

Entitlement to Service Connection for Sinusitis

The Board finds that a clarifying examination and opinion are required.  

In February 2015 a VA examiner opined that the Veteran's rhinosinusitis was not due to or incurred in-service.  In rationalizing this opinion, the examiner noted that the Veteran's in-service fracture was healed long before his development of chronic sinusitis.  As support for this opinion, the examiner stated that the Veteran's post-service diagnostic testing was negative for significant residual anatomic abnormality.  Further, the examiner noted that the Veteran developed polyps in his left maxillary sinus and not his right maxillary sinus where his initial trauma occurred. 

The Board finds this opinion lacks sufficient rationale and is therefore inadequate for adjudication purposes.  In particular, the examiner failed to address clinical reports noting the Veteran had a right deviated septum and nasal deformity.  See April 2009 American Wellness & Imaging Reports and October 2011 VA Operative Report.  Additionally, the examiner failed to explain the relevance of polyp formation in the nasal passageway in relation to the development of chronic sinusitis.

Comparatively, an October 2016 Disability Benefits Questionnaire (DBQ) prepared by the Veteran's clinician Dr. S. B., DO., indicated that the Veteran's deviated septum, chronic inferior septum perforation and chronic sinusitis were the result of his initial in-service injury.  No rationale was provided for this opinion, which reduces its probative value.  The Court has previously held that a mere conclusion statement is insufficient to allow the Board to make an informed decision as to the weight to assign to the medical statement.  Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).  Nevertheless, this opinion suggests that residuals of the Veteran's in-service injury were present post-service.  In light of the conflicting record, a new examination and opinion must be obtained.

Entitlement to Service Connection for a Left Arm Condition, Entitlement to Increased Rating for Status-Post Whiplash Injury with C-7 Compulsion and Increased Rating for a Right Elbow Disability

At Board hearing, the Veteran described left arm and right elbow symptomology of radiating pain, tingling and weakness.  The Veteran's physician Dr. J. K. P., MD indicated that these symptoms might be symptomology of his service-connected cervical spine disorder.  See Dr. P.'s November 2015 Treatment Record.  A Veteran may not be doubly compensated for the same disability.  Specifically, evaluation of the same disability under various diagnoses is to be avoided, as is the evaluation of the same manifestation under different diagnoses.  38 C.F.R. 4.14; Amberman v. Shinseki, 570 F.3d 1377 (Fed. Cir. 2009).  Given Dr. P's statement, clarifications is required to ascertain if the Veteran has separate disabilities or if these reported symptoms are manifestations of his already service-connected cervical spine disorder.  
As discussed, the Veteran's claim for increased rating for his cervical spine disability is intertwined with his current claims for service connection for a left arm/elbow disability and for increased rating for a right elbow disability.  Therefore, the Board will defer its determination on this issue.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Increased Rating for Bilateral Hearing Loss

At a VA audiological examination in February 2015, the examiner observed that the puretone test results "were not valid for rating purposes...[because of] false negatives and inconsistencies during puretone."  The Veteran has disagreed with this characterization, and asserts that his responses were accurate although greatly impacted by his tinnitus.  See Board Hearing Testimony.  As such, he requested that he be provided with a new opportunity to be examined. 

In order to prevent any potential prejudice, the Board will remand the issues to provide the Veteran another opportunity to be examined.  However, he should be advised that he has the obligation to be as helpful as possible in the evaluation of his claim, including ensuring that a maximal effort is given at VA examinations.  See Wood v. Derwinski, 1 Vet. App. 190 (1991) (The duty to assist is not a one-way street).  Where Veteran wishes assistance, he cannot passively wait for it in those circumstances where he may or should have information that is essential to obtaining evidence.

Increased rating right eye disability

On Board Hearing September 2016, the Veteran indicated that his eye disability had worsened since his most recent VA examination in February 2015.  At that time, his representative requested that the record be held open for 30 days to obtain a follow-up ophthalmologic examination.  No such examination was ever associated with the claims file.  Nevertheless, the record clearly indicates that the Veteran reported a worsening in his disability.  Moreover, the most recent treatment medical records in evidence were dated in March 2015.

The Court has held that a veteran is entitled to a new VA examination where there is evidence that the disability has worsened since the last VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Court has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Thus the Veteran should be afforded a new VA examination to the address the current level of severity of his right eye.

Increased rating Pes Planus

In February 2015 a VA examiner opined that the majority of the Veteran's symptomology, including pain, was due to his non-service connected foot injuries.  This opinion is deemed inadequate as the examiner failed to rationalize this finding against treatment records noting similar symptoms prior to the development of his non-service connected disabilities.  See Podiatry Clinic VAMC West Los Angeles Treatment Records.  Similarly, the Board finds the Veteran's submitted October 2016 DBQ inadequate.  Here Dr. B indicated that the entirety of his symptomology was due to his service-connected pes planus and its associated plantar fasciitis, but provided no rationale.  Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).  

That said, the record clearly establishes that the Veteran suffers from an array of symptomology due to his differing foot disabilities both service connected and non-service connected.  However, as the record contains contradictory opinions regarding which symptomology truly stems from which condition the Board finds that clarification is required.  See Mittleider v. West. 11 Vet. App. 181, 182 (1998) (if it is not possible to separate the effects of service-connected from nonservice-connected conditions, all symptoms must be attributed to the service-connected condition); see also Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so, but may not disregard such evidence of differentiation in the record).

Increased Rating Left Ankle

The Veteran was afforded a VA ankle examination in February 2015.  On examination the examiner indicated the Veteran reported no left ankle symptomology.  The Veteran asserted at his hearing that the examiner failed to fully evaluate his left ankle condition.  Specifically, the Veteran reported rushed range of motion testing and no discussion of flare-ups.  The Board makes no opinion as to the adequacy of the examiner's findings.  Nevertheless, the clinical evidence of record does note the Veteran's reports of left ankle pain and swelling.  See VAMC treatment records.  In addition, his testimony essentially indicated that his condition has worsened since his most recent examination.  Therefore, on remand a new examination should be obtained to ascertain the current severity of his disability.  See Snuffer, 10 Vet. App. 400 (1997).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and provide him with a VA Form 21-4142, Authorization and Consent to Release Information to VA, in order to obtain any private treatment records.  Advise the Veteran that he may submit his private treatment records if he so chooses. If a negative response is received from the Veteran, or any private treatment provider, the claims file should be properly documented in this regard.

Associate all outstanding records of the Veteran's VA and private treatment medical records with his electronic claims file (VBMS).  If a review of these records discloses the existence of other pertinent records under federal control (i.e., VA or military facility as a retiree), such records should be obtained as well.

Specifically request the follow-up eye examination reported by the Veteran on Board Hearing.

2. Once this is done, schedule the Veteran for a VA examination by an appropriate examiner to determine the nature and etiology of his right and left hip disorders.  The claims file must be made available to the examiner for review of the case.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  All tests and studies deemed necessary should be conducted.  After reviewing the claims folder and examining the Veteran the examiner must:

a. Identify/diagnose all current hip disorders.

b. For each identified hip diagnosis, the examiner is asked to opine whether it is at least as likely as not (50 percent probability or more) that the Veteran's hip disability had its (i) onset in service, (ii) was caused by his active service, (iii) was caused by a service connected disability, or (iv) was or permanently aggravated by a service-connected disabilities.

3. Schedule the Veteran for a VA examination by an appropriate examiner (other than the February 2015 VA examiner) to determine the nature and etiology of his sinus disorder.  The claims file must be made available to the examiner for review of the case.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  All tests and studies deemed necessary should be conducted.  After reviewing the claims folder and examining the Veteran the examiner must:

Provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's sinus/rhinitis disorder was incurred during service.  In rendering the opinion the examiner is advised that service treatment records do indicate the Veteran was treated for sinusitis. 

In making this determination the examiner must discuss the following:

i. The February 2015 examiner's opinion that the Veteran's in-service fracture "would long be healed by now."  This proposition appears to be based on the examiner's opinion that the Veteran's post-service x-rays and CT scans had no significant residual anatomic abnormality.  

ii. The clinical reports of record confirming the Veteran had a right deviated septum, nasal deformity and continuous positive airway pressure intolerance.  See April 2009 American Wellness & Imaging Reports and October 2011 VA Operative Report. 

iii.  Dr. B's October 2016, DBQ indicating that the Veteran developed a deviated septum, a chronic inferior septum perforation and chronic sinusitis from his in-service injury.  

1. Was the Veteran's deviated septum and chronic inferior septum perforation due to his initial injury in-service?

2. If the Veteran's deviated septum and chronic inferior septum perforation were due to in-service trauma, but did not cause sinusitis please discuss the relevance of Dr. B's finding that these conditions caused 50 percent obstruction of the bilateral nasal passages.  Would such obstruction have led to sinusitis?

iv. Discuss the conflicting findings of polyps within the Veteran's nasal passageways.  See 2009 American Wellness & Imagining, 2007 and February 2015 VA examination reports and September 2015 Northeast Texas Ear Nose and Throat Center.  Note: the presence of such polyps appears to be the partial basis of the 2015 examiner's negative opinion.  Therefore discuss the relevance of polyps in relation to the development of sinusitis

4. Afford the Veteran a new VA examination, to determine the current severity of his service-connected bilateral hearing loss.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished. 

The examination report must fully describe the functional impairment and effects caused by the hearing disability.  The claims folder must be made available to the examiner in conjunction with the examination.  The examiner should obtain a detailed clinical history from the Veteran.  All pertinent pathology found on examination should be noted in the report of the evaluation.

5. Arrange for an eye evaluation of the Veteran to assess the current severity of his optic atrophy.  The Veteran's record must be reviewed by the examiner in conjunction with the examination.  The examiner must be provided a copy of the applicable criteria for rating optic atrophy.  All clinical findings should be reported in detail.

Note: On February 2015 VA examination, the Veteran was diagnosed with possible glaucoma.  In that regard, specifically discuss whether glaucoma, if diagnosed, is at least as likely as not related to or aggravated by his service-connected optic atrophy.

6. Schedule the Veteran for a VA examination in order to determine the nature and etiology of any disability of his right ankle and bilateral knee disabilities.  The claims folder and a copy of this remand should be made available to the examiner for review before the examination.  X-ray examination should be conducted. The examiner should report all current diagnoses pertinent to the right ankle and bilateral knees. 

a. The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current right ankle disability had its had its (i) onset in service, (ii) was caused by his active service, (iii) was caused by a service connected disability, or (iv) was or permanently aggravated by a service-connected disabilities. 

Note: Service treatment records are in large part illegible.  Nevertheless, these records appear to indicate that the Veteran did indeed injure his right ankle in-service.  In that regard, the Board will concede that the Veteran was treated for a recurrent right ankle sprain and subsequent right ankle spasm while in-service in February 1989. 

b. The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current right or left knee disabilities had its (i) onset in service, (ii) was caused by his active service, (iii) was caused by a service connected disability, or (iv) was or permanently aggravated by a service-connected disabilities. 

The examiner should address the Veteran's reports of in-service injury and his testimony regarding aggravation of his knees and ankle as a result of his service connected disabilities.

c. This examiner should also determine the current severity of his service-connected left ankle disability.  The examiner must review the claims file and all relevant electronic medical records.

The examiner is to test for range of motion in active and passive motion and in weight-bearing and nonweight-bearing.  If the examiner is unable to conduct the required testing, or concludes the required testing is not required in the present case, he or she should clearly explain why this is so.

7. Schedule the Veteran for the appropriate VA examination in connection with his claim for an increased rating for bilateral pes planus.  This should be an examiner other than the February 2015 examiner.  With regard to the aforementioned examination, the examining clinician should review the Veteran's pertinent clinical history contained in his claims file. 

All tests and studies deemed appropriate by the examiner should be conducted.  All pertinent symptomatology and findings should be reported in detail.  The examiner should also determine whether or not there is any functional loss of the foot associated with the Veteran's symptoms of sensitivity/tenderness/pain.  Any impairment of the foot due to the service connected pes planus should include the objective assessment of severity (which should be categorized as severe, moderately severe, or moderate).

a. With regard to the Veteran's foot disability disability, the examiner should specifically state whether the Veteran's plantar fasciitis is at least as likely as not the result of his service-connected pes planus.  The examiner should identify the evidence that support the opinion. 

b. The examiner must opine which symptomology is associated with the Veteran's service connection conditions and which are associated with his non-service connected disabilities.  In so doing, the examiner must directly address the contradictory findings of the February 2015 VA examination opinion and the October 2016 DBQ.  If the examiner is unable to distinguish between the symptoms associated with his service connected and non-service connected disability symptomology, s/he must so state.

NOTE: Post-service treatment records note the Veteran's reports of pain and difficulty with walking since 1995; ten years prior to his MVA.  See Podiatry Clinic VAMC West Los Angeles Treatment Records.


8. Schedule the Veteran for a spinal VA examination to determine the nature and etiology of his low back condition.  

a. For any diagnosed low back condition, the examiner is asked to opine whether it is at least as likely as not (50% or greater) that the Veteran's low back disability had onset in service or was caused or permanently aggravated by the Veteran's active military service.

b. For any diagnosed low back condition, the examiner is asked to opine whether it is at least as likely as not (50% or greater) that the condition was caused or aggravated by his service-connected disabilities.

Note: The Veteran was diagnosed with a mild lumbar thoracic back strain in May 1988.  As such in-service injury is conceded.  That said, service treatment records are in-large part illegible.  However, these records appear to indicate that the Veteran sought repeat treatment for pain and stiffness of the low back.  As such, for the purposes of this examination the Board will also concede his reports of repeat treatment for his low back condition.

9. Also afford the Veteran VA examinations of the cervical spine as necessary to identify separate orthopedic and neurologic manifestations of the service-connected cervical disability.  This examination should also discuss the current severity of his service connected disability.  The claims folder should be made available to the examiner(s) for review in connection with the examination(s).  The examiner(s) must indicate that pertinent documents, to include electronic records, were reviewed. 

a. The description of the range of motion of the spine must separately state the Veteran's actual range of motion in each plane and identify the point at which pain begins with each motion. State whether the total range of motion is decreased after repeated motions and whether the point in the range of motion at which pain is manifested changes after repetitions of the motion.  State whether or not the Veteran manifests pain, weakened movement, excess fatigability or incoordination on movement, or due to pain on use or during flare-ups. 

b. Document the number of weeks, if any, during the past 12 months, that the Veteran has had "incapacitating episodes," defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician." 

c. State whether the Veteran has any neurologic impairment.  If neurologic impairment is identified and attributed to the Veteran's cervical spine disability, the examiner should identify the nerve group(s) involved, the extremity or extremities involved, and the manifestations of neurologic impairment.  The examiner should indicate whether the Veteran experiences mild, moderate, moderately severe, or severe incomplete paralysis or complete paralysis of the affected nerve group(s).

i. The examiner should specifically comment upon the Veteran's reports of left and right arm/elbow symptomology including pain, numbness and tingling.  Are these separate conditions or symptoms associated with his service-connected cervical spine disability.

ii. The examiner must directly address the February 2015 examiner's opinion that the radicular pain was unrelated to the Veteran's service connected disabilities.

iii. The examiner must also address Dr. P.'s opinion that his service-connected cervical spine disorder might be manifesting radicular pain, tingling and numbness in his extremities.  See Dr. J. K. P., MD November 2015 Treatment Record. 

iv. Note: Service treatment records are in-large part illegible.  However, these records appear to indicate that the Veteran sought repeat treatment for pain, stiffness, tingling and numbness of his upper trapezius muscle.  See July and August 1988 service treatment records.  In that regard, it is unclear if his reports only apply to his right side trapezius muscle.  Nevertheless, giving the Veteran the benefit of the doubt the Board will concede that the Veteran's left trapezius muscle was also impaired in-service. 

10. After the above is complete, the AOJ shall arrange an examination by an appropriate examiner to determine the current severity of the Veteran's right elbow disability.  The claims file must be provided for review by the examiner as part of the examination.  If not already of record, all indicated diagnostic tests should be conducted.  

a. Aside from addressing the range of motion of the right elbow, the examiner is requested to specifically address the extent, if any, of functional loss of use of the right elbow due to pain/painful motion, weakness or premature fatigability, incoordination, limited or excess movement, etc., including at times when the Veteran's symptoms are most prevalent - specifically, during flare-ups or prolonged use. These findings should be expressed in terms of degrees of additional loss of motion.  If the examiner cannot provide such estimate, the reasons for such inability must be explained.

b. If, the cervical spine examiner opined that the Veteran's spinal condition is unrelated to the symptomology that the Veteran associates with his left arm/elbow, then have the elbow examiner opine:

Whether it is at least as likely as not (i.e. a 50 percent probability or more) that any diagnosed left arm/elbow disability, was incurred in, caused or aggravated by service or a service connected disability. 

Any tests deemed necessary by the examiner should be conducted.

All clinician(s) must include a detailed supportive rationale and explanation of any clinical findings and/or opinion presented in his discussion.  If the examiner(s) is/are unable to present an opinion and/or discussion without resorting to speculation, it should be so stated with a complete rationale as to why the examiner(s) arrived at this conclusion.

For purposes of the discussion, the term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

11. Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and return the claim to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


